Citation Nr: 1601574	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder to include as secondary to service-connected right rotator cuff strain with minimal degenerative changes.

2.  Entitlement to service connection for a right hand disorder to include as secondary to service-connected right rotator cuff strain with minimal degenerative changes.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right rotator cuff strain with minimal degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for right rotator cuff strain with minimal degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's current diagnoses of medial and lateral epicondylitis of the right elbow are aggravated by his service-connected right rotator cuff strain with degenerative changes.  

2.  The evidence is at least in equipoise with respect to whether the Veteran's current carpal tunnel syndrome of the right hand is aggravated by his service-connected right rotator cuff strain with degenerative changes.  


CONCLUSIONS OF LAW

1.  Medial and lateral epicondylitis of the right elbow are aggravated by the Veteran's service-connected right rotator cuff strain with degenerative changes.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Carpal tunnel syndrome of the right elbow is aggravated by the Veteran's service-connected right rotator cuff strain with degenerative changes.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As will be discussed in detail below, the Board is granting entitlement to service connection for medial and lateral epicondylitis of the right elbow and carpal tunnel syndrome of the right hand.  This is a full grant of the benefits sought on appeal with respect to his service connection claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran asserts that he is entitled to service connection for a right elbow and right hand disorder.  He contends that these disorders are related to active military service and /or is related to his service-connected right rotator cuff strain with degenerative changes.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to whether the Veteran has a current diagnosis of a current right hand disorder and right elbow disorder, there is conflicting medical evidence.  In this regard, a VA examination report dated in February 2011 documents diagnoses of medial and lateral epicondylitis of the right elbow and carpal tunnel syndrome of the right hand.  In contrast, after a thorough examination, the VA examiner in January 2013 determined that the Veteran did not have a right elbow condition or right upper extremity nerve condition.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of medial and lateral epicondylitis of the right elbow and carpal tunnel syndrome of the right hand.  The Veteran is also in receipt of service connection for right rotator cuff strain with degenerative changes.

Regarding the issue of whether the Veteran's medial and lateral epicondylitis of the right elbow and carpal tunnel syndrome of the right hand are secondary to his service-connected right shoulder disability, the record contains a positive VA medical opinion.  The VA examiner in February 2011 determined that the lateral and medical epicondylitis of the right elbow and carpal tunnel syndrome of the right hand are likely aggravated permanently by the Veteran's shoulder condition, yet not directly caused by the shoulder condition.  He explained that the right shoulder condition has caused limited shoulder mobility and the Veterane needs to compensate with wrist movement.  Other causes also present for these conditions, including work at the park service and driving; therefore, he concluded that the shoulder condition did not directly cause his right elbow and right hand disorders.  The Board finds that this opinion is probative as the examiner provided an explanation in support of his opinion based on a review of the claims file, an evaluation of the Veteran, and general medical knowledge.  

Based on the foregoing, the evidence is at least in equipoise with respect to whether medial and lateral epicondylitis of the right elbow and carpal tunnel syndrome of the right hand are aggravated by the Veteran's service-connected right rotator cuff strain with degenerative changes and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for medial and lateral epicondylitis of the right elbow and carpal tunnel syndrome of the right hand is warranted. 


ORDER

Entitlement to service connection for medial and lateral epicondylitis of the right elbow is granted.

Entitlement to service connection for carpal tunnel syndrome of the right hand is granted.


REMAND

The Veteran's most recent VA examination with respect to his service-connected right rotator cuff strain with degenerative changes was conducted in January 2013.  The Veteran testified at the November 2015 Board hearing that the symptoms of his right shoulder disability have increased in severity since his last VA examination in 2013.  See Hearing Transcript at 4 and 6.  In light of the foregoing, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected right rotator cuff strain with degenerative changes.

The Veteran also testified that he has received treatment for his right shoulder since 2013 from the Milwaukee VA Medical Center (VAMC).  The most recent VA treatment records in the claims file are dated in April 2013.  On remand, the AMC/RO should attempt to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records at the Milwaukee VAMC with respect to his right shoulder disorder from September 2011 to the present.  All appropriate documentation and procedures should be followed.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by the appropriate medical specialist to evaluate the current severity of the Veteran's right rotator cuff strain with degenerative changes.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

The examiner should conduct complete range of motion studies of the right shoulder, with specific citation to flexion and abduction, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  

An explanation should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to an increased rating for right rotator cuff strain with degenerative changes based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


